                                                 ^ I ■;
       Case 1:20-cr-00068-LEK Document 18 Filed 09/09/20
                                                  Kj\ \ "i n  OR!
                                                            Page 1 of 3                        PageID #: 119
AO 199A (Rev. 12/11) Order Setting Conditions of Release                                    , IKIITrp ^                   ^
                                                                                                district OF HAWAII
                                            UNITED STATES DISTRICT COURT
                                                           District of Hawaii                                   ^"'0            /
                                                                                             . (I ,                     c^va/
          UNITED STATES OF AMERICA                                      )
                                                                                             MICHELLE RYNNE . CLE^M
                            V.                                                  Case Number:CR 20-00068 LEK



          NICKIE MALI LUM DAVIS
                                     Defendant
                                                                                                 RECEIVED
                                         ORDER SETTING CONDITIONS OF RELEASE                        ^'STRICT COURT
                                                                                                          SEP 03 2020
n IS ORDERED that the defendant's release is subject to these conditions:
                                                                                                  DISTRICT OF HAWAII
          (1)        The defendant must not violate federal, state or local law while on release.

          (2)       The defendant must cooperate in the collection of a DNA sample if the collection is authorized
                    by 42 U.S.C. § 14135a.

          (3)       The defendant must advise the court or pretrial services officer or supervising officer in writing
                    before any change of residence or telephone number.

          (4)       The defendant must appear in court as required and, if convicted, must surrender as directed to
                    serve a sentence that the court may impose.

                    The defendant must appear at: US Courthouse. 300 Ala Moana Blvd. Honolulu. Hawaii on _

                    If blank, defendant will be notified of next appearance.

         (5)        The defendant must sign an Appearance Bond, if ordered.
        Case 1:20-cr-00068-LEK Document 18 Filed 09/09/20 Page 2 of 3                                PageID #: 120
AO 199B(Rev.12/11) Additional Conditions of Release                                                                       Page 2of 3
                                                                                                        Case Number: OR 20-00068 LEK
                                                      Additional Conditions of Release

         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

()(6) The defendant is placed in the custody of:
         Person or organization
         Address {only ifabove is an organization)
         City and State                                                  Tel No.
who agrees(a)to supervise me aetenaant, to; use every errort to assure the defendant s appearance at an court proceeomgs,
and(c) notify the court immediately if the defendant violates a conditions of release or is no longer in the custodian's custody.


                                                                          Signed:
                                                                                                     Custodian or Proxy


(7)      The defendant shall:

(7b)     Comply with pretrial services supervision, and abide by all conditions of release as directed by Pretrial Services. You
         are required to inform Pretrial Services within 24 hours of any contact with law enforcement, including but not limited
         to, any arrest, questioning (excludes instant offense), or traffic stop.

(7gl)    Surrender any passport and all travel documents to the U.S. Pretrial Services Office. Do not apply for/obtain a
         passport. If not convicted, the passport will be returned to the defendant unless needed for evidentiary purposes. If
         convicted, Pretrial Services will forward the passport to the U.S. Probation Office upon disposition of this case unless
         otherwise directed by the Court. Surrender no later than: September 11.2020.

(7h3) Travel is restricted to: the States of Hawaii and California. The defendant must notify Pretrial Services in
         advance of anv travel between Hawaii and California. All other domestic and foreiai travel requires the
         advance approval of the Court bv Motion.


(7ml) Contact is prohibited directly, indirectly, or through third parties with: co-defendants, co-conspirators, or witnesses in
      this and any related case. The U.S. Attorney's Office will provide Pretrial Services with initial and updated lists of
      names of persons with whom contact is prohibited.

(7sl)    You are prohibited from owning, possessing, or controlling any firearm or ammunition. Immediately surrender all
         firearms and ammunition to an agent approved by Pretrial Services.

(8n)     Provide Pretrial Services with any and all requested financial information regarding your financial status including, but
         not limited to: employment and all sources of income, bank accounts, assets and liabilities, and investments. You are
         required to sign and execute an Authorization to Release Financial Information as requested by Pretrial Services.

(8o)     Pretrial Services is authorized to run credit reports on a random and "as needed" basis during the course of supervision
         to ensure compliance with pretrial release conditions. You are required to sign and execute any necessary release
         forms including, but not limited to an Authorization to Release Financial Information, as requested by Pretrial
         Services.


(9a)     In conjunction with the Ho'okele program, the Court authorizes the defendant to participate in voluntary stress and
         anxiety counseling as arranged by Pretrial Services.

Other Conditions:            Comolv with the provisions of the Foreign Agents Registration Act IFARA).

                             The defendant must abide hv all current and future national,state,and countv orders relating
                             to COVID-19.to include self-quarantine requirements when traveting to Hawaii.
        Case 1:20-cr-00068-LEK Document 18 Filed 09/09/20 Page 3 of 3                                        PageID #: 121
AO 199C(Rev.09/08)Advice of Penalties                                                                                                Page 3 of 3
                                                                                                                   Case Number: CR 20-00068 LEK


                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

          Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will
be consecutive (i.e., in addition to)to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper
with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim,juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
         If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may
be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         (1)         an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be
                    fined not more than $250,000 or imprisoned for not more than 10 years, or both;
         (2)        an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be
                    fined not more than $250,000 or imprisoned for not more than five years, or both;
         (3)        any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
         (4)        a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

                                                                                                          Ml
                                                                                             Defendants Signatuite

                                                                                                        CA-
                                                                                                  City and State



                                             Directions to the United States Marshal

(X)      The defendant is ORDERED released after processing.
()       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:                                                            'Mid'
                                                                                         JudicicyOfficets Signature


                                                                Leslie E. Kobayashi, United States District Judge
                                                                                         Printed name and title
